                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 18 CR 728
              v.
                                           Judge John Robert Blakey
ROMEO BLACKMAN, et al.


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)

and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by defendants and

defendants= counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.     Certain materials contain

particularly sensitive information, the unrestrictive dissemination of which would

adversely affect the safety interests of third parties.   This information includes

materials involving or identifying confidential source(s) that may have cooperated

with the government during the course of its investigation (the “Attorney’s Eyes Only

Materials”). The Attorney’s Eyes Only Materials shall be plainly marked by the

government prior to disclosure. For written materials, the pages that are Attorney’s

Eyes Only will be individually marked. For other items, such as audio or video
recordings, the media containing those recordings will be marked in the same

manner.

        2.   Defendants and defendants’ counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court. Neither the Attorney’s Eyes

Only Materials nor the information contained therein may be disclosed to any persons

other than counsel for defendant (defined as counsel of record in this case) or

investigators employed by defendant’s counsel to assist the defense (“authorized

persons”), without prior notice to the government and authorization from the Court.

Absent prior permission from the Court, the Attorney’s Eyes Only Materials shall not

be included in any public filing with the Court, and instead shall be submitted under

seal.

        3.   Certain materials disclosed or to be disclosed by the government contain

particularly sensitive information, including personal identifying information of one

or more persons other than the defendant to whom the information is disclosed.

These materials shall be plainly marked as sensitive by the government prior to

disclosure. No such materials, or the information contained therein, may be disclosed


                                          2
to any persons other than defendants, counsel for defendants, persons employed to

assist the defense, or the person to whom the sensitive information solely and directly

pertains, without prior notice to the government and authorization from the Court.

Absent prior permission from the Court, information marked as sensitive shall not

be included in any public filing with the Court, and instead shall be submitted under

seal (except in the case if a defendant who chooses to include in a public document

sensitive information relating solely and directly to the defendant making the filing).

      4.     Defendants, defendants= counsel, and authorized persons shall not copy

or reproduce the materials or Attorney’s Eyes Only Materials except in order to

provide copies of the materials for use in connection with this case by defendants,

defendants’ counsel, and authorized persons. Such copies and reproductions shall be

treated in the same manner as the original materials.

      5.     Defendants, defendants= counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      6.     Before providing materials or Attorney’s Eyes Only Materials to an

authorized person, defense counsel must provide the authorized person with a copy

of this Order and require the authorized person to sign a statement acknowledging

that the authorized person has received a copy of and reviewed this Order, and has

agreed to be bound by its terms and conditions subject to sanctioning by the Court for


                                          3
any violations of this Order. Defense counsel shall maintain a copy of the signed

statement of each authorized person for a period of twelve months after the

conclusion of all stages of this case, and shall provide copies of the signed statement

of each authorized person to the Court upon request of the government.

      7.     Upon conclusion of all stages of this case, all of the materials, Attorney’s

Eyes Only Materials, and all copies made thereof shall be disposed of in one of three

ways, unless otherwise ordered by the Court. The materials may be (1) destroyed; (2)

returned to the United States; or (3) retained in defense counsel's case file. The Court

may require a certification as to the disposition of any such materials or Attorney’s

Eyes Only Materials. In the event that the materials or Attorney’s Eyes Only

Materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials or Attorney’s Eyes Only Materials are so

maintained, and the materials or Attorney’s Eyes Only Materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      8.     To the extent any material or Attorney’s Eyes Only Materials are

produced by the United States to defendants or defendants= counsel by mistake, the

United States shall have the right to request the return of the material or Attorney’s

Eyes Only Materials and shall do so in writing. Within five days of the receipt of such

a request, defendants and/or defendants’ counsel shall return all such material and

Attorney’s Eyes Only Materials if in hard copy, and in the case of electronic materials


                                           4
or Attorney’s Eyes Only Materials, shall certify in writing that all copies of the

specified material or Attorney’s Eyes Only Materials have been deleted from any

location in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described above shall be filed under seal to the

extent necessary to protect such information, absent prior permission from this

Court..

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.



Dated: December 20, 2018

                                                Entered:


                                                ____________________________
                                                John Robert Blakey
                                                United States District Judge




                                            5
